DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s Remarks, filed on 12/22/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Per the previous office action, claims 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. US 10,046,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composite membranes instant claims 1-3 and 5-16 would have been rendered obvious to one of ordinary skill in the art at the time of invention per the teachings of the microcreped composite microporous vapor permeable membranes of claims 1-5 and 7-9 of U.S. Patent No. US 10,046,537 B2.

Claim Rejections - 35 USC § 103
Claim 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imai et al (GB 2 197 617 A) in view of Chen (US 2004/0099389 A1).
Regarding claims 7-9 and 11-13, Imai teaches a waterproof, water-vapour permeable fabric construction comprising a laminate (i.e., heat bonded) of a water-permeable material bonded to a waterproof, water vapour-permeable film; wherein water vapor-permeable film is a film of expanded, porous polytetrafluoroethylene (i.e., a microporous polymer membrane); wherein said water permeable material is a woven fabric of polyester (i.e., a woven porous material); wherein the porous polytetrafluoroethylene film may comprises pores having a size of 0.2 μm (claims 1-3, page 9, example 1); so Imai would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a composite microporous membrane comprising a microporous polymer membrane laminated to a woven or nonwoven porous material; wherein the average diameter of the pores in the microporous polymer membrane is in the range 0.02 to 0.20 μm; wherein one or more layers of a nonwoven fabric has been thermally, ultrasonically or with the use of adhesives laminated to the microporous polymer membrane.
Imai fails to teach the waterproof, water-vapour permeable fabric construction is microcreped and the microcreped composite microporous membrane has a puncture strength about 20% greater than the puncture strength of the composite microporous membrane before it is microcreped; and/or a 100% increase in MD elongation at break compared to the MD elongation at break of the composite microporous membrane page 6-7).
Chen teaches laminates that may be microcreped after cure(i.e., laminated prior to microcreping) to have a soft feel; wherein the laminates may comprise fabrics and comprise polymers (e.g., elastomers) to optimize properties such as resiliency (i.e., recovery) and elongation (abstract, para 1-5, 54, 65-66, 69, 110, 137-138).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Chen, to microcrepe the fabric constructions of Imai for fabric constructions with a soft feel. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Chen, to adjust the compositions (i.e., elastomers) in the fabric of Imai to optimize the physical properties (e.g., elongation and/or recovery) of the fabric constructions.
Regarding claim 10, the limitations of claim 10 are optional and therefore need not be suggested by the combination of Imai as modified by Chen. 

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.
Applicant contends that Imai completely fails to mention the friction properties of any of its components; Chen only discloses microcreping one paper web or a web with the bonding agent; and the claimed invention achieves elongation by microcreping, whereas Chen achieves elongation by the addition of elastomers.
para 54). 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783